Fuller, J.
According to the complaint and findings of fact, appellant wrongfully ejected respondents from their own dwelling house, situated on certain partially improved government land upon which they bad made legal settlement, and to the possession of which they were lawfully entitled. He also harvested and appropriated to his own use wheat and oats which respondents had sown during the spring of 1900, and which the court found to be of the value of $350. On this appeal from the judgment alone, awarding respondents the possession of the premises, and damages in the sum of $350. It will be presumed, in the absence of all the testimony introduced at the trial, that the findings of the court below are based upon sufficient evidence. Gade v. Collins, 8 S. D. 322, 66 N. W. 466; Bonrne v. Johnson, 10 S. D. 36, 71 N. W. 140; Blackman v. City of Hot Springs, 14 S. D. 497, 85 N. W. 996. The complaint, to which no objection was made at the trial, *357states a cause of action, and the judgment is amply sustained by findings of fact clearly within the issues made by the pleadings.
No available error occurring at the trial appears from the record, as presented, and the judgment appealed from is affirmed.